Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0266535 A1 to Reeves in view of US 2016/0030840 to Stephenson, JR. 
Re claim 1, Reeves teaches: a method of conducting a fantasy sports game, (The abstract describes Reeves as follows: “A method and apparatus implements a sophisticated virtual game which can be set up as teams participating in a league applicable to sports and other scenarios such as geo-political scenario simulation wherein the teams participate in virtual games and can fully control their actions, plays, reactions and strategies, a game controller or game coordinator engine program administers games and executes strategies and plays determined by the opponents in real time or programmed in advance and stored for access by the game coordinator engine and the teams can also participate in player drafts and other activities including logo design and player trades.” (emphasis added) the method comprising: 
when a particular situation such as first down with ten yards to go inside the twenty yard line arises, the franchisee may program the profile editor to execute a particular play. Alternatively, the franchisee may elect a different play under different conditions, for example where the franchisee's team is seven points behind, ten yards from the goal line and in the third quarter of the game. The profile editor provides additional options including a script of plays which the franchisee may execute at various points in the game. For example, the franchisee may elect the first fifteen or twenty plays of the first quarter to be "scripted" such that the program executes a particular sequence of plays. A franchisee may elect such a strategy in order to assess the strategy of the opposing team. An audible plan editor allows a franchisee or team to execute "audibles." In that context, the franchisee elects to change the play when the opposing team lines up in a pre-determined formation. For example, the franchisee may elect to change from a pass play to a running play depending on the formation lineup of the defensive team. A method and apparatus according to the invention allows keys on the keyboard to be assigned as audibles referred to as hot keys. 
[0052] describes that, “the play editor in FIG. 10 has a number of elections or options particularly relevant to the game of football. The upper right-hand section of the display includes a formation creator where one can establish the formation for an offensive or defensive line. The left side of the display includes a menu that allows the user to select from a library of existing plays or from another library of plays developed specifically by the franchisee.”
[0053] describes that, “The center of the display produces a traditional play illustration. Immediately below the center of the display are a number of buttons or keys such as look for, pass, or block, that are related specifically to football. For example, one could click or load a play to develop his own play or to observe a play. Players can be programmed for assignments by clicking on the players and using the buttons at the bottom of the screen to program their logic. Example: Block, Handoff or Look For Pass. The play editor display also has buttons or keys to allow the user to save the play. Since certain actions may take place both before and after the "snap" of the ball, the play editor provides for programming the play both before and after the snap.”
[0054] describes that, “Having created a play, the franchisee can save the play to a file and use the play in a practice mode in his own virtual training facility. For example, the franchisee can execute an offensive play against his own defensive team to determine whether the play is viable for use against opponents. A system according to the invention, also has an instant replay capability which permits the franchisee to view the play frame by frame or real 
(b) executing the selected play from the first play portfolio to advance the game situation based upon the selected play and update the game situation; (refer again to [0035] which describes, “In an automatic mode, for example, when a particular situation such as first down with ten yards to go inside the twenty yard line arises, the franchisee may program the profile editor to execute a particular play. Alternatively, the franchisee may elect a different play under different conditions, for example where the franchisee's team is seven points behind, ten yards from the goal line and in the third quarter of the game.”)
 (d) repeating steps (a) and (b) to continue to advance the game situation based upon another selected play from the first play portfolio, to update the game situation, 
Although Reeves teaches the same inventive concept substantially as claimed, including that a “my play book” can be created and edited by players, each play book comprising a plurality of plays that, when the fantasy sports game is in an automatic mode, trigger certain plays from the play book based on game conditions, see [0035] and [0055], Reeves does not specifically state that plays that have been used are redacted from the playbook as a game progresses.
Stephenson teaches an analogous multi-player fantasy sports game and platform (Abstract). Stephenston teaches that it was known in the art to remove a selectable element from a pool after its selection to prevent duplicate use thereof in the game ([0041]).
It would have been obvious to one having ordinary skill in the art at the time of the invention that the automatic play selections from a player’s playbook in the invention of Reeves 
Re claims 21-22, refer to the rejection of claim 1. 
	Re claim 2, 5, 8, [0034] describes enabling franchisees to prioritize certain players on their teams for certain tasks – “The play editor allows the franchisee to develop and record individual plays; and assign players to positions needed to execute the plays. For example, based on the available players acquired through the draft, the franchisee may elect to assign a particular player to receive a forward pass from the quarterback as part of a particular play. The pass completion rate will depend on the ratings of the passer, the receiver, the defender, and the field position according to predetermined parameters that executes the actual game.” [0055] describes that depending on the game situations, plays can automatically be executed using specific plays and players. [0058] also describes changing plays based on statistics related to the opposing team. 
	Re claims 3-4, [0033] describes holding a draft to establish teams for a plurality of players who act as franchise owners. 
	Re claims 9-10, 12, game situations, play statistics and starting situations comprise at least a down and distance, a field position and a score – see [0035], “In an automatic mode, for example, when a particular situation such as first down with ten yards to go inside the twenty yard line arises, the franchisee may program the profile editor to execute a particular play. Alternatively, the franchisee may elect a different play under different conditions, for example 
	Re claim 11, [0035] describes a plurality of different plays that can be invoked based on a plurality of different game situations and [0055] describes that depending on the game situations, plays can automatically be executed using specific plays and players. [0058] also describes changing plays based on statistics related to the opposing team.
	Re claims 13-14, [0036]-[0039] describes the game being executed in accordance with player-developed game plans wherein during the game, player statistics and game progress are tracked and used to affect further control of the game based on player game plans. The video of the game is also saved so that it can be watched by players as part of their strategic football planning process.
	Re claim 17, [0035] describes that the predetermined event comprises “the franchisee may elect a different play under different conditions, for example where the franchisee’s team is seven points behind” which meets the limitation of being a scoring event.
Allowable Subject Matter
Claims 6-7, 15-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715